  4:19-cr-03136-RGK-CRZ Doc # 44 Filed: 07/01/20 Page 1 of 2 - Page ID # 99




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                         4:19CR3136

     vs.
                                                       ORDER
MITCHELL RYAN POND,

                 Defendant.


     Defendant has moved to continue the trial, (Filing No. 43), because
Defendant needs additional time to investigate this case and prepare for
trial. The motion to continue is unopposed. Based on the showing set forth
in the motion, the court finds the motion should be granted. Accordingly,

     IT IS ORDERED:

     1)    Defendant’s motion to continue, (Filing No. 43), is granted.

     2)    The trial of this case is set to commence before the Honorable
           Richard G. Kopf, Senior United States District Judge, in
           Courtroom 1, 100 Centennial Mall North, United States
           Courthouse, Lincoln, Nebraska, at 9:00 a.m. on September 28,
           2020, or as soon thereafter as the case may be called, for a
           duration of four (4) trial days. Jury selection will be held at
           commencement of trial.

     3)    The ends of justice served by granting the motion to continue
           outweigh the interests of the public and the defendant in a
           speedy trial, and the additional time arising as a result of the
           granting of the motion, the time between today’s date and
           September 28, 2020, shall be deemed excludable time in any
           computation of time under the requirements of the Speedy Trial
           Act, because although counsel have been duly diligent,
           additional time is needed to adequately prepare this case for
4:19-cr-03136-RGK-CRZ Doc # 44 Filed: 07/01/20 Page 2 of 2 - Page ID # 100




         trial and failing to grant additional time might result in a
         miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7). Failing
         to timely object to this order as provided under this court’s local
         rules will be deemed a waiver of any right to later claim the time
         should not have been excluded under the Speedy Trial Act.

   Dated this 1st day of July, 2020.

                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
